

To: Robert Myers
Re:    Executive Severance and Change in Control Plan
This letter agreement (the “Participation Agreement”) will confirm that you have
been selected to participate in the Phillips Edison Grocery Center REIT I, Inc.
Executive Severance and Change in Control Plan (the “Plan”) as a Participant (as
defined in the Plan). Your participation in the Plan and the terms of any
severance benefits payable thereunder are governed by the terms and conditions
set forth in the formal plan document, a copy of which has been provided to you.
Note that the terms of the Plan, as well as your right to participate in the
Plan, may be amended or terminated at any time, subject to certain exceptions as
set forth in the Plan.
In exchange for the benefits and payments set forth in the Plan, you agree to
the following restrictive covenants
•
Non-Competition. For eighteen (18) months following the termination of your
employment with the Company and its affiliates (collectively, the “Company
Group”), you will not directly or indirectly, own, manage, operate, control,
fundraise, consult with (as a consultant, independent contractor, or otherwise),
be employed by or otherwise provide services to, or participate in the
ownership, management, operation or control of a Competing Business (as defined
below) in the United States. For purposes of this Participation Agreement,
“Competing Business” means a company with the following characteristics: (i) the
primary and principal business activity of the entity is the ownership,
management and/or development of neighborhood and community grocery anchored
shopping centers and (ii) whose owned, managed or assets under development
exceed $1 billion as of the end of the entity’s last fiscal year; provided, that
nothing herein prohibits you from investing in mutual funds and stocks, bonds,
or other securities in any business if such stocks, bonds, or other securities
are listed on any securities exchange or are publicly traded in an over the
counter market, and such investment does not exceed, in the case of any capital
stock of any one issuer, three percent (3%) of the issued and outstanding
capital stock or in the case of bonds or other securities, three percent (3%) of
the aggregate principal amount thereof issued and outstanding.

•
Non-Solicitation. For eighteen (18) months following the termination of your
employment with the Company Group, you will not induce or encourage any employee
of the Company Group, to leave the employment of the Company Group, or solicit,
induce, or encourage any existing customer, client, or independent contractor of
the Company Group, on behalf, directly or indirectly, of a Competing Business to
cease or reduce its business with or services rendered to the Company Group.

•
Non-Disclosure.

o
During your employment you will be exposed to Confidential Information (as
defined below). You acknowledge and agree that you will use the Confidential
Information solely for the benefit of the Company Group and that all
Confidential Information will remain the exclusive property of the Company
Group. You agree





US-DOCS\92247871.2

--------------------------------------------------------------------------------




not, except as may be required by legal or administrative process upon prior
written notice to the Company, to disclose to any unauthorized person or use for
your own purposes any Confidential Information without the prior written consent
of the Board of Directors of the Company. Upon your termination of employment,
or at any other time the Company may request, you agree to deliver and not take
with you any materials containing Confidential Information or Work Product (as
defined below), including all memoranda, notes, plans, records, reports,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information and Work Product, which
you may then possess.
o
Nothing in this Participation Agreement prohibits you from communicating or
cooperating with filing a complaint or participating in any investigation by any
governmental agency with respect to possible violations of any law, or otherwise
making disclosures to any governmental agency, that are protected under the
whistleblower provisions of applicable law; provided, that such communications
and disclosures are consistent with applicable law. You understand and
acknowledge that you will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official or to
an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. You understand and
acknowledge further that if you file a lawsuit for retaliation for reporting a
suspected violation of law you may disclose the trade secret to your attorney
and use the trade secret information in the court proceeding, if you file any
document containing the trade secret under seal; and do not disclose the trade
secret, except pursuant to court order. However, under no circumstance will you
be authorized to disclose any information covered by attorney-client privilege
or attorney work product of any member of the Company Group without prior
written consent of the Company’s General Counsel or other officer designated by
the Company.

o
For purposes of this Participation Agreement: “Confidential Information” means
any and all information, concerning the business or affairs of the Company Group
in whatever form that is not generally known to the public, including but not
limited to the following:  (i) the names, lists, contact information of clients
of the Company Group; (ii) the financial, business or other information of the
Company Group and its clients; (iii) the terms, structure and amounts paid for
services by any client; (iv) the client’s contract and buying history; (v)
projects, plans and methods of operation within the Company Group; (vi), sales
and marketing plans and related information; (vii) operations, procedures and
practices; (viii) business plans and information contained therein, and (ix) any
other confidential information of, about or concerning the Company, the manner
of operation of the Company and other confidential data of any kind, nature or
description relating to the Company. “Work Product” means all discoveries,
inventions, innovations, improvements, developments, methods, and patentable or
copyrightable work (whether or not including any Confidential



2
US-DOCS\92247871.2

--------------------------------------------------------------------------------




Information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) which relate to the Company Group’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by you (whether above or jointly with others)
while employed by the Company Group.
Should your participation in the Plan be terminated, your non-competition and
non-solicitation obligations under this Participation Agreement shall also
terminate. Although your obligations regarding Confidential Information and Work
Product will remain in effect.
You will not be a “Participant” entitled to benefits under the Plan unless you
sign and return a copy of this Participation Agreement to my attention.
Additionally, upon your termination of employment with the Company Group, you
will be required to execute and not revoke a release agreement in substantially
the form attached hereto as Exhibit A in accordance with the terms and
conditions of the Plan in order to receive the benefits under the Plan.
Please contact Keith Rummer at 513-746-2572, extension 1348 or
krummer@PHILLIPSEDISON.com should you have any questions about participation in
the Plan.
ACCEPTED AND AGREED:






/s/ Robert Myers
Robert Myers


Date: October 4, 2017


3
US-DOCS\92247871.2

--------------------------------------------------------------------------------




Exhibit A
Release Agreement
(see attached)


4
US-DOCS\92247871.2

--------------------------------------------------------------------------------




Date




Name    
Address 1
Address 2    


Dear Name:


This letter confirms the agreement between Phillips Edison & Company LTD and its
parents and subsidiaries (collectively “Phillips Edison”) and you regarding the
terms of your separation from Phillips Edison.


1.
You will be separated from Phillips Edison effective Date (the “Termination
Date”). Such separation is a termination qualifying you for severance benefits
under the Phillips Edison Grocery Center REIT I, Inc. Executive Severance and
Change in Control Plan (the “Severance Plan”).



2.
Even if you do not sign this agreement, Phillips Edison will pay to you the
compensation that you have earned through the Termination Date and any accrued
and unused vacation benefits. Similarly, even if you do not sign this agreement,
you will be offered any benefits to which you might be entitled under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
Even if you do not sign, you will retain all vested benefits you may have under
any Phillips Edison retirement and/or 401(k) plan in which you are a qualified
participant, if any.



3.
If you sign and return this agreement on or before Date - 21/45 Days from date
of agreement 45 days if group termination. (and provided further that you do not
revoke this agreement within seven (7) days after signing it), then, as required
by the terms of the Severance Plan and in consideration and in exchange for your
agreements contained in paragraph 4, Phillips Edison hereby agrees to provide
you the following, commencing after the expiration of the seven-day revocation
period.

(a)
Phillips Edison will pay to you a lump sum severance in the amount of $#,###;
less appropriate tax withholding and other authorized, permitted, and required
deductions.

(b)
If you elect COBRA, then for up to [ l ] months, Phillips Edison will continue
to provide such coverage and you will continue to pay the same amount of monthly
premium as in effect for other Phillips Edison executives. Should you become
employed with any other employer and be eligible for group health insurance
under such employer’s plan then Phillips Edison’s obligations under this Section
3(b) will be reduced by the extent of comparable coverage provided by such other
employer. You agree to report any such coverage to Phillips Edison. Phillips
Edison may satisfy its obligations under this Section 3(b) by paying you the
difference between the monthly COBRA premium and the monthly premium you would
have paid as an active employee.

(c)
Full vesting in [ l ] time based LTI Awards (as defined in the Severance Plan).

(d)
You will remain eligible to vest in and be paid on [ l ] performance-based LTI
Awards based on actual performance at the end of the relevant performance
period, with pro-ration based on the period of time elapsed between the
beginning of the performance period and the Termination Date as a percentage of
the full performance period.

        
4.
In consideration and in exchange for the entitlements set forth in paragraph 3
above, you hereby agree:



(a)    On behalf of yourself and anyone claiming through you, to release,
acquit, and forever discharge Phillips Edison and each of their respective
subsidiaries, affiliates, predecessors, successors, assigns, past and present
officers, owners, representatives, directors, employees, divisions, agents,
partners, parent organizations, heirs, executors, and administrators and anyone
claiming through them (hereinafter "the Companies" collectively), from any and
all manner of claims whatsoever which you ever had or may in the future have or
hold against the Companies arising out of your employment with any of the
Companies and/or the cessation of your employment with any of the Companies.


5
US-DOCS\92247871.2

--------------------------------------------------------------------------------




Said claims or causes of action include, but are not limited to, claims or
causes of action under all of the following: the Age Discrimination in
Employment Act and the Older Workers Benefits Protection Act (as amended), 29
U.S.C. Sections 621 and following; the Civil Rights Acts of the Civil War Era,
1964 and 1991, and the Equal Pay Act of 1963 (all as amended), 42 U.S.C.
Sections 1981 and following and 2000e and following; the Americans with
Disabilities Act (as amended), 42 U.S.C. Sections 12101 and following; the
Employee Retirement Income Security Act of 1974 (as amended), 29 U.S.C. Sections
1001 and following; the Fair Labor Standards Act (as amended), 29 U.S.C.
Sections 201 and following; the Family and Medical Leave Act of 1993 (as
amended), 29 U.S.C. Sections 2601 and following; all comparable and/or relevant
state and/or municipal statutes; claims or causes of action for wrongful
discharge or retaliatory discharge; and claims or causes of action for breach of
any alleged contract or public policy arising from your employment with any of
the Companies. Notwithstanding this waiver, you do not waive rights or claims
that may arise from events after the date this waiver is executed, other than
events expressly contemplated by this letter agreement.


(b)    You will not bring any legal action against the Companies for claims,
potential or actual, waived under this agreement. You further agree that should
you bring any type of administrative or legal action arising out of claims
waived under this agreement, you will bear all legal fees and costs, including
those of the Companies.


(c)    You represent and agree that the release in paragraph (a) above is given
in exchange for fair and adequate consideration.


(d)    You will return to Phillips Edison before or on the Termination Date, all
company property in your possession in good working order, ordinary wear and
tear excepted, including, but not limited to: company vehicles; credit cards;
equipment (including, without limitation, computer equipment and phones);
supplies; samples; prototypes; keys; badges and documents such as client lists,
price lists, phone listings, and equipment lists. An accurate and documented
expense report, for any and all reimbursable expenses you incurred up to and
including the Termination Date, must be submitted to Phillips Edison within
forty-five (45) calendar days following the Termination Date. Any expenses,
otherwise reimbursable to you, turned in after this forty-five (45) day period
will not be reimbursed.


(e)    You will cooperate fully with the Companies in their defense of or other
participation in any administrative, judicial or other proceeding arising from
any charge, complaint or other action which has or may be filed and agree any
testimony you may provide will be truthful.


(f)    You will not disclose any trade secrets, manufacturing processes,
marketing information, customer information or any other confidential
information which you acquired while an employee of the Companies, to any other
person or entity, or use such information in any manner. You understand and
agree that your failure to comply with this paragraph may result in legal action
seeking legal and equitable relief against you or any person or entity to whom
you disclose this information or on whose behalf you use it. Notwithstanding the
foregoing, in compliance with the requirements of the Defend Trade Secrets Act,
you acknowledge the following: (i) you will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, (ii) you will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal and (iii) if you file a lawsuit
for retaliation by Phillips Edison for reporting a suspected violation of law,
you may disclose trade secrets to your attorney and use the trade secret
information in the court proceeding if you: (A) file any document containing the
trade secret under seal; and (B) do not disclose the trade secret, except
pursuant to court order.


(g)    You further agree to comply with the non-disclosure of information,
non-solicitation of employees


6
US-DOCS\92247871.2

--------------------------------------------------------------------------------




and the non-competition covenants contained in the Participation Agreement you
entered into in connection with the Severance Plan.
    
5.
The release in paragraph 4(a) and the covenant not to sue in paragraph 4(b) will
not affect your rights to (i) enforce this agreement, (ii) claim unemployment
compensation or any state disability or workers’ compensation insurance
benefits, (iii) any indemnification under any charter or bylaws of Phillips
Edison, or any directors and officers liability insurance; or (iv) file a charge
with, report possible violations to, or participate or cooperate with any
governmental agency or entity, including but not limited to the Equal Employment
Opportunity Commission, the Department of Justice, the Securities and Exchange
Commission, Congress, the Inspector General, or any other governmental agency or
make other disclosures that are protected under the whistleblower,
anti-discrimination, or anti-retaliation provisions of federal, state or local
law or regulation; however, you agree that if you participate in any such claim,
you waive your right to recover any individual monetary relief or other
individual remedies from the Companies (other than unemployment compensation).



6.
In the event that you breach any of your agreements under paragraph 4, any
outstanding obligations of Phillips Edison hereunder will immediately terminate.



7.
Phillips Edison hereby advises you as follows pursuant to the Older Workers
Benefits Protection Act of 1990:



(a)    You have the right to consult with an attorney before signing this
agreement.


(b)
You have [twenty-one (21)][forty-five (45)] 45 days applies in group
termination. days from the date of receipt of this letter to consider this
agreement.



(c)
If you sign this agreement, you have seven (7) days after signing it to revoke
this agreement and this agreement will not be effective and no payments,
pursuant to paragraph 3 of this agreement, will be made to you until this seven
(7) day revocation period has expired.



8.
The provisions of this agreement are severable. If any provision or portion
thereof is held to be invalid or unenforceable, it will not affect the validity
or unenforceability of any other provisions or portions thereof.



9.
You represent that you have thoroughly read and considered all aspects of this
agreement, that you understand all of its provisions, and that you are
voluntarily entering into this agreement.



10.
The parties agree that nothing in this agreement is an admission by any party
hereto of any act, practice, or policy of discrimination or breach of contract
either in violation of applicable law or otherwise, and that nothing in this
agreement is to be construed as such by any other person.

        
11.
This agreement sets forth the entire agreement between you and Phillips Edison
and supersedes any and all prior oral and/or written agreements or
understandings between you and Phillips Edison concerning the subject matter.
This agreement may not be altered, amended or modified, except by a further
written document signed by you and Phillips Edison.





7
US-DOCS\92247871.2

--------------------------------------------------------------------------------




If you are willing to enter into this agreement, please date and sign the
enclosed copy of this agreement in the spaces indicated below, and return that
copy to me by Date. As noted above, you have seven (7) days after you sign this
agreement to revoke the agreement should you wish to do so.


Sincerely,




/s/ Keith A. Rummer
Keith A. Rummer
Sr. VP Human Resources










Accepted and agreed to this ____________ day of ______________________ <Year>




___________________________________
Signature






WITNESS: ______________________    DATE: __________________


8
US-DOCS\92247871.2

--------------------------------------------------------------------------------




RECEIPT






I, Name, received from Phillips Edison a copy of the attached separation
agreement dated Date on this date.








____________________________
Name


____________________________
Date










9
US-DOCS\92247871.2